Citation Nr: 1549822	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD), lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, in excess of 10 percent prior to September 8, 2006, in excess of 20 percent prior to April 26, 2012, and in excess of 40 percent from April 26, 2012.  

2.  Entitlement to a separate compensable disability rating for a neurological disability, to include radiculitis, associated with DJD of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Montgomery, Alabama.  

During the pendency of the appeal, an August 2008 RO decision granted an increased 20 percent disability rating, effective September 8, 2006 for the Veteran's lumbar spine disability.  Additionally, a January 2013 RO decision granted an increased 40 percent disability rating, effective April 26, 2012.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for the Veteran's lumbar spine disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's appeal was previously remanded by the Board in October 2013.  As noted therein, the Veteran failed to appear for an August 2012 videoconference hearing before the Board, and her prior hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2015).  The Board further notes that the Veteran did not submit a request for postponement or a written motion for a new hearing date with a statement of good cause concerning her failure to appear within 15 days of the scheduled hearing date.  

As discussed below, the Board finds there is sufficient evidence to proceed with adjudication of the Veteran's lumbar spine disability under the relevant diagnostic code.  However, there has not been substantial compliance with prior remand directives regarding the included claim of entitlement to a separate compensable disability rating for a neurological disability, to include radiculitis.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Therefore, the issue of entitlement to a separate compensable disability rating for a neurological disability, to include radiculitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to September 8, 2006, the Veteran's service-connected DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, was manifested by worsening lumbar pain which is most nearly approximated by the assigned 10 percent disability rating.  

2.  Prior to April 26, 2012, the Veteran's service-connected DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, was manifested by subjective chronic pain, fatigue, decreased motion, stiffness, and objective forward flexion limited to no worse than 46 degrees with pain, and guarding, pain with motion, and tenderness not severe enough to cause abnormal gait or abnormal spinal contour, without muscle spasm, atrophy, weakness, spinal ankylosis, or IVDS; all of which is most nearly approximated by the assigned 20 percent disability rating.  

3.  Since April 26, 2012, the Veteran's service-connected DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, was manifested by subjective chronic back and objective limited range of motion,  including forward flexion limited to no worse than 25 degrees, estimated 20 degrees during a flare up, but without any spinal ankylosis or IVDS, all of which is most nearly approximated by the assigned 40 percent disability rating.  


CONCLUSION OF LAW

The criteria for an increased rating for DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, in excess of 10 percent prior to September 8, 2006, in excess of 20 percent prior to April 26, 2012, and in excess of 40 percent from April 26, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating, she is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within March 2005 and December 2006 notice letters which were sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

VA examinations concerning the Veteran's service-connected lumbar spine disability were provided in July 2008, April 2012, and February 2014; the Veteran also failed to appear for a scheduled VA examination in January 2007 without good cause.  To the extent that the VA examinations are inadequate with respect to the Veteran's claim of entitlement to a separate compensable disability rating for a neurological disability, to include radiculitis, associated with degenerative joint disease (DJD) of the lumbosacral spine, the Board has remanded that issue as discussed further below.  However, the examination reports of record include all relevant findings and medical opinions needed to evaluate the Veteran's lumbar spine disability specifically for the entire period on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claim on appeal with respect to her lumbar spine disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected thoracolumbar spine disability since she was last examined in February 2014.  38 C.F.R. § 3.327(a) (2014).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim of entitlement to an increased disability rating for her lumbar spine disability and, therefore, appellate review with respect to that issue may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's September 2006 claim, or from September 2005 to the present.  The RO has assigned various staged ratings; thus, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, is rated as 10 percent disabling prior to September 8, 2006, 20 percent disabling prior to April 26, 2012, and 40 percent disabling from April 26, 2012 under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5010-5242 regarding traumatic arthritis, confirmed by x-ray study, rated by analogy as degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  To the extent the Veteran has reported such symptomatology, and the medical evidence of record documents evidence of such, the Board notes that it has specifically addressed the issue of entitlement to a separate compensable disability rating for a neurological disability in the remand section below.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased rating for DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, in excess of 10 percent prior to September 8, 2006, in excess of 20 percent prior to April 26, 2012, and in excess of 40 percent from April 26, 2012, is not warranted.  


II.A.  Prior to September 8, 2006

Turning to the minimal evidence of record during the relevant temporal period since September 2005 and prior to September 8, 2006, private treatment records from April 2006 document the Veteran's report that she could not sleep on back or stomach and that her mobility and exercise had decreased.  Upon examination, she displayed normal motor strength in her back but had trouble straightening up after bending over and when getting up from a chair.  

The Veteran filed her claim for an increased disability rating in September 2006.  Private treatment records from that month document her report of worsening back pain.  Upon physical examination, she displayed mild tenderness of the lower back.  Additionally, a note indicates that her symptoms worsened following an August 2006 motor vehicle accident.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 10 percent prior to September 8, 2006.  

The Board notes that for an increased 20 percent evaluation under DC 5242, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the rating period.  To the extent that private treatment records from April 2006 noted some impaired range of motion, such records do not provide specific range of motion findings in degrees, as required for under the relevant rating criteria.  Additionally, the Veteran did not display any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not display any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record during the rating period prior to September 8, 2006 does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report her observable symptoms, including worsening back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, she reported worsening back pain at the time of her September 2006 increased rating claim; however, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  

However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for the Veteran's lumbar spine disability prior to September 8, 2006.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to September 8, 2006.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be denied, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Prior to April 26, 2012

Following the Veteran's September 2006 increased rating claim, she was scheduled for a VA spine examination in January 2007; however, she failed to appear without good cause for the examination.  

Private treatment records from March 2008 document the Veteran's complaints of progressively worse back pain since 1991.  She reported trouble sleeping on her back or stomach, and increased discomfort after sitting or standing longer than a half an hour, which required daily over the counter pain medication.  An MRI documented degenerative disc disease (DDD), and she had seen a neurosurgeon and attended physical therapy without significant relief.  Later that same month, she reported ongoing back pain.  

The Veteran was afforded a VA spine examination in August 2008.  At that time, she reported a steady increase in low back pain over the last two years.  She reported symptoms of fatigue, decreased motion, stiffness, and pain, without flare ups; however, she denied a history of hospitalization or surgery, bladder symptoms, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, or dizziness.  Upon physical examination, there was no ankylosis, with the following range of motion findings (at their worst):  forward flexion to 46 degrees (with objective evidence of pain at 34 degrees), extension to 10 degrees (with pain at 0 degrees), left lateral flexion to 12 degrees (with pain at 12 degrees), right lateral flexion to 13 degrees (with pain at 14 degrees), left lateral rotation to 16 degrees (with pain at 16 degrees), right lateral rotation to 20 degrees (with pain at 20 degrees).  There was no loss of range of motion upon repetition.  There was no muscle spasm, atrophy, or weakness; and noted guarding, pain with motion, and tenderness was not severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran's posture, spinal symmetry, and gait were normal, without gibbus, kyphosis, lumbar flattening, lordosis, scoliosis, or reverse lordosis.  Motor testing, sensory testing, and reflex examination were all normal, without atrophy.  A lumbar x-ray document continued DDD of the lumbar spine, with no acute abnormality or significant change from prior diagnostic studies.  The Veteran reported that she was employed full-time as collections clerk for AT&T, where she had worked for the previous five to ten years; she noted that she missed approximately seven weeks of work over the previous year due exacerbations of back pain.  

Private treatment records from September 2008 document the Veteran's ongoing back pain, which required Ibuprofen and Skelaxin, a muscle relaxant.  Upon physical examination, there was mild tenderness to palpation of the lumbar region and a positive straight leg raising test.  Range of motion was noted to be normal, with normal reflexes and an assessment of lumbago.  

In August 2009, the Veteran reported worsening back pain which was no longer controlled with Ibuprofen.  Her bowel and bladder status remained intact, and she was able to ambulate, although exercise was difficult.  She further reported that her back pain periodically made her unable to work.  A physical examination revealed mild tenderness to palpation of the lumbar region, a positive straight leg raising test, and normal range of motion, muscle strength, and reflexes.  Her assessed condition remained lumbago.  

In September 2009, she reported constant back pain rated as 8/10 with mild relief taking Lortab and Ibuprofen.  She stated that the pain worsened throughout the day, which made it difficult for her to perform her job two to three days per week.  Her bowel and bladder status remained intact, and she was unable to exercise due to the pain.  Upon physical examination, there was mild tenderness to palpation of the lumbar region and a positive straight leg raising test, with normal range of motion and reflexes, and an assessment of lumbago.  A September 2009 MRI noted moderate degenerative changes at L4-5 and mild degenerative changes at L3-4, unchanged from a prior study, without focal disc herniation or other acute findings.  

In April 2010, the Veteran reported ongoing chronic back pain which was present while sitting, standing, flexing, extending, and rotation.  Her bowel and bladder status remained within normal limits and intact.  A physical examination noted moderate lumbar spine tenderness to palpation, and pain upon forward flexion and extension, with mildly reduced extension.  Muscle strength, tone, and reflexes remained within normal limits.  The Veteran's condition was assessed as lumbago and lumbar disc degeneration.  

Upon follow up in June 2010, the Veteran reported a mild exacerbation of her chronic low back pain, and improved in range of motion after treatment with lumbar blocks by a neurologist.  A physical examination revealed mild tenderness to palpation, with mildly reduced lumbar spine range of motion.  Muscle strength, tone, and reflexes were within normal limits; the assessment remained lumbago.  

In January 2011, the Veteran reported that she had done well for the last six months, and that she was able to ambulate well, with no change in her overall status.  Her back pain remained constant at 6/10 without medications and 2/10 with medications.  Upon physical examination, there was no spinal tenderness, scoliosis or kyphosis present; range of motion, muscle strength, and reflexes were all normal.  The relevant assessed conditions included lumbago, degeneration of lumbar disc, and back pain.  

Upon follow up in December 2011, the Veteran reported ongoing chronic back pain.  A physical examination revealed no spinal tenderness, scoliosis or kyphosis present; range of motion, muscle strength, and reflexes were all normal.  The relevant assessed conditions included lumbago, degeneration of lumbar disc, and back pain.  

In February 2012 the Veteran described her back pain as severe.  A physical examination revealed moderate tenderness to palpation of the lumbar region, and normal range of motion, muscle strength, and reflexes.  Her condition continued to be assessed as lumbago and degeneration of the lumbar disc.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 20 percent prior to April 26, 2012.  

The Board notes that for an increased 40 percent evaluation under DC 5242, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  

Such impairment was simply not documented during the rating period as forward flexion of the thoracolumbar spine was documented to 46 degrees (with objective evidence of pain at 34 degrees) at the July 2008 VA examination.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, private treatment records during the rating period document ongoing, even increasing back pain, with some limitation of range of motion; however, they do not document specific range of motion findings in degrees which would permit application of the rating criteria; therefore, they are of less probative value than the objective findings by the July 2008 VA examiner.  Moreover, neither the medical nor lay evidence during the rating period documents any limitation of motion or any type of spinal ankylosis required for an increased 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application.  The Board finds no evidence of record to document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243.  

The July 2008 VA examination report contains the most probative evidence regarding the severity of the Veteran's thoracolumbar spine disability based upon specified range of motion findings.  As discussed, the private treatment records do not contain findings that allow the Board to apply the rating criteria.  

Again, the Board points out that the Veteran is competent to report her observable symptoms, including ongoing back pain.  See Layno, 6 Vet. App. 465.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned 20 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 20 percent prior to April 26, 2012 for the Veteran's lumbar spine disability on appeal.  

Thus, the Board finds that the assigned 20 percent disability rating prior to April 26, 2012 is appropriate, and the Veteran is not entitled to an increased disability rating for her lumbar spine disability.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent prior to April 26, 2012 for the Veteran's lumbar spine disability.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.C.  Since April 26, 2012

The Veteran was afforded an additional VA spine examination in April 2012.  She reported ongoing back pain requiring muscle relaxants and pain medication, with four epidural blocks, most recently in October 2011; however, she denied flare-ups.  Upon physical examination, the following range of motion measurements were documents:  forward flexion to 25 degrees (with pain at 0 degrees), extension to 5 degrees (with pain at 0 degrees), right and left lateral flexion to 10 degrees (with pain at 0 degrees), and right and left lateral rotation to 5 degrees (with pain at 0 degrees.  The Veteran was unable to perform repetitive range of motion testing due to severe guarding.  The examiner noted functional loss including pain on movement; interference with sitting, standing, and/or weight-bearing; and localized tenderness or pain to palpation.  Muscle strength, reflex, and sensory testing was all normal, without noted atrophy or IVDS.  The examiner noted the Veteran's regular use of a back brace as an assistive device.  Finally, the examiner noted that there was no functional impact on her ability to work as a result of her lumbar spine disability.  

Private treatment records from May 2012 document that the Veteran was in a motor vehicle accident the week before and she continued to have lumbar pain without exacerbation.  She maintained full range of motion in her spine, with mild tenderness to palpation, and normal muscle strength and reflexes.  

In June 2012, the Veteran reported that her lumbago had worsened to a constant 7/10 pain level with exacerbations to 9/10 with any stress.  She reported seeing a chiropractor, without improvement in pain.  That same month, she reported that her increasing back pain had resulted in her missing over 60 days from work.  

Upon follow up in September 2012, she continued to report ongoing back pain.  Examination did not reveal any spinal tenderness, scoliosis, or kyphosis; additionally, range of motion, muscle strength, and reflexes were normal.  

In September 2013, the Veteran reported that her low back pain had progressed to the mid-thoracic region over the last four months.  She denied any change in her medications and work status.  Upon examination, there was mild tenderness to palpation of the thoracic and lumbar spine, with normal range of motion, muscle strength, and reflexes.  X-ray studies revealed no evidence of lumbar fracture or shift and a slight shift in the thoracic (T2-T5) region.  

Upon follow up in October 2013 and January 2014, the Veteran reported ongoing, but stable back pain.  Upon inspection, there was no spinal tenderness, scoliosis, or kyphosis , and range of motion, muscle strength, and reflexes were within normal limits.  

In February 2014, a physical examination revealed mild tenderness to palpation of the lumbar region, with normal range of motion, muscle strength, and reflexes.  

The Veteran was most recently afforded a VA examination in February 2014.  At that time, she reported non-surgical treatment for her chronic back pain, including epidural injections, physical therapy, and prescription muscle relaxants, anti-inflammatories and opioids.  She also reported use of a transcutaneous electrical nerve stimulation (TENS) unit and a back support.  She remained employed full-time in a clerical position, with accommodations from her employer, including an ergonomic chair and time for standing and stretching; however, she also reported missing about 400 hours of work over the past year.  The examiner noted, however, that the Veteran had not been incapacitated to the extent that her treating physician has prescribed complete bed rest.  Regarding flare-ups, the Veteran reported she was unable to tolerate sitting for more than three hours at a time, and that she had unpredictable flare-ups of back pain.  

Upon physical examination, the following range of motion measurements were obtained:  forward flexion to 30 degrees (with objective pain at 30 degrees), extension to 20 degrees (with objective pain at 20 degrees), right and left lateral flexion to 30 degrees (with objective pain at 30 degrees), and right and left lateral rotation to 30 degrees (without objective pain).  There was no additional loss of range of motion upon repetition.  The examiner noted functional loss including less movement than normal and pain on movement.  Additionally, based on the Veteran's reported flare-ups, and in consideration of her range of motion measurements, the VA examiner estimated that additional motion restriction of motion of 10 degrees could be expected in spinal flexion and extension as a result of a flare-up or repeated usage.  There was no localized tenderness, muscle spasms, or guarding, with normal muscle strength and no atrophy.  The Veteran had hypoactive bilateral knee reflexes and normal bilateral ankle reflexes, with a normal sensory examination.  There was no ankylosis or IVDS, and her condition was diagnosed as degenerative arthritis of the spine (lumbar spine DDD).  The Veteran reported occasional use of a back brace as an assistive device, and the examiner identified some functional impact upon her ability to work, with a recommended restriction of light to medium work with 25 pound infrequent lifting.  

Private treatment records from May 2014 document the Veteran's ongoing lumbago.  A physical examination identified moderate bilateral tenderness to palpation in the lumbar region and a positive straight leg raising test.  Range of motion, muscle strength, and reflexes remained normal.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an increased disability rating in excess of 40 percent prior from April 26, 2012.  

The Board notes an increased 50 percent rating under DC 5242 requires unfavorable ankylosis of the entire thoracolumbar spine, while an increased 100 percent disability rating requires unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, DC 5242.  

Such impairment was simply not documented during the rating period.  The April 2012 VA examiner documented forward flexion to 25 degrees with pain throughout, and severe guarding which prevented repetitive range of motion testing; however, there was no finding of spinal ankylosis, either favorable or unfavorable.  Likewise, upon VA examination in February 2014, forward flexion of the thoracolumbar spine was documented to 30 degrees, and estimated to be 20 degrees during a flare up.  Additionally, the VA examiner noted specifically that there was no spinal ankylosis.  Moreover, neither the additional private medical nor lay evidence during the rating period documents any type of spinal ankylosis required for an increased 50 or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application.  The Board finds no evidence of record to document any incapacitating episodes with bed rest prescribed by a physician; moreover, the April 2012 and February 2014 VA examiners each documented that there was no IVDS present.  See 38 C.F.R. § 4.71a, DC 5243.  

The April 2012 and February 2014 VA examination reports contain the most probative evidence regarding the severity of the Veteran's thoracolumbar spine disability based upon the specified range of motion findings.  As noted, neither examination report documents any spinal ankylosis; however.  Likewise, private treatment records during the rating period do not contain findings of spinal ankylosis that would warrant an increased disability rating.  

Again, the Board notes that the Veteran is competent to report her observable symptoms, including ongoing back pain.  See Layno, supra.  To the extent the Veteran continues to endorse chronic back pain, however, such pain is adequately considered in the assigned 40 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 40 percent from April 26, 2012 for the Veteran's lumbar spine disability on appeal.  

Thus, the Board finds that the assigned 40 percent disability rating from April 26, 2012 is appropriate, and the Veteran is not entitled to an increased disability rating for her lumbar spine disability.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 40 from April 26, 2012 for the Veteran's lumbar spine disability.  As such, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Other Considerations - Extraschedular Rating & TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Initially, the Board acknowledges the July 2015 appellant's brief in which the Veteran's representative asserts that it is imperative to note the amount of work that the Veteran has missed due to her back condition, in addition to the Veteran's own reports of accommodations from her employer and her submissions of FMLA documentation to support her various reports of missing about 400 hours or 60 days of work over the course of a year.  While it is arguable that such impact upon the Veteran's employment may rise to the level of marked interference with employment, the Board notes that the threshold consideration for potential extraschedular consideration requires a finding that the schedular rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  Significantly, the schedular evaluations assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Finally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned, despite the noted impact upon her employment.  

Additionally, while the Board again acknowledges the impact upon the Veteran's employment as described above, the Veteran has not contended, and the evidence does not otherwise indicate, that her thoracolumbar spine disability has completely precluded her from securing or following a substantially gainful occupation.  Notably, upon VA examination in February 2014, she remained employed full-time in a clerical position, with some accommodations from her employer.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased rating for DJD, lumbosacral spine, with prior x-ray evidence of partial lumbarization S1 and pseudoarthrosis, left side, in excess of 10 percent prior to September 8, 2006, in excess of 20 percent prior to April 26, 2012, and in excess of 40 percent from April 26, 2012, is denied.  


REMAND

The prior October 2013 Board remand specifically noted that the Veteran was seeking a separate disability rating for neurological disability associated with her DJD of the lumbosacral spine.  Notably, her private treatment records consistently document a diagnosis of radiculitis since January 2011, and the Veteran has also consistently reported subjective neurologic complaints.  

The April 2012 VA examination report concluded that the Veteran did not have radiculopathy or any other neurological manifestations; however, the examiner did not address the private evidence or the Veteran's competent reports of neurological symptoms.  

As such, the October 2013 Board remand directed that the Veteran be afforded an additional VA examination to determine whether the Veteran had any neurological symptomatology which was associated with her service connected lumbar spine disability.  

As directed, following the October 2013 Board remand, the Veteran was afforded an additional VA spine examination in February 2014.  Following a physical examination, the examiner stated that the physical examination showed no neurologic deficits, as motor, sensory and reflex testing were all normal.  The examiner noted the Veteran's reports of radicular-type symptoms, but stated that her reports did not comport with the physical findings; moreover, they were distributed in a non-dermatomal pattern and were non-physiologic and non-verifiable.  Thus, the examiner concluded that true radiculopathy had not been identified.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

The Board finds that the February 2014 VA examination in inadequate to resolve the question of whether the Veteran has a separate compensable neurological disability associated with her service-connected lumbar spine disability.  Significantly, the while the February 2014 VA examiner specifically considered the Veteran's lay reports of neurologic symptoms, the examiner failed to reconcile the private treatment evidence of record which consistently documents a diagnosis of radiculitis.  As such, an addendum opinion must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 VA examiner, or an equally qualified VA examiner, for an addendum opinion to determine the nature of any neurological symptoms associated with the Veteran's service-connected thoracolumbar spine disability.  

The examiner must review the entire claims file, including a copy of this remand, and the resulting examination report must indicate that such a review occurred.  Any indicated tests and studies must be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings must be reported in detail correlated to a specific diagnosis.  A rationale must be provided for all opinions expressed.  

Specifically, the examiner is requested to address the issue of whether the Veteran has a neurological disability associated with her service-connected thoracolumbar spine disability.  If any associated neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

In rendering the requested opinion, the examiner must specifically consider, comment upon, and reconcile the private treatment evidence of record which consistently documents a diagnosis of radiculitis since January 2011 and the Veteran's consistent and competent lay reports of neurologic symptoms.  

2.  Following the above, review the requested opinion to ensure its adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Thereafter, adjudicate the issue of entitlement to a separate compensable disability rating for a neurological disability, to include radiculitis, associated with DJD of the lumbosacral spine.  If any benefit sought remains denied, provide the Veteran and her representative with appropriate notice and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


